675 S.E.2d 658 (2009)
Mark D. SHULENBERGER, Employee
v.
HBD INDUSTRIES, INC., Employer
Sentry Insurance, Carrier.
No. 136P08.
Supreme Court of North Carolina.
March 19, 2009.
Edward L. Pauley, Salisury, for Shulenberger.
Robin H. Terry, Jaye E. Bingham, Raleigh, for HBD Industries, et al.


*659 ORDER

Upon consideration of the petition filed on the 31st day of March 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."